Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 1 of 18 Page ID #:3783



 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
      TERRY SONNEVELDT, ESTHER                    Case No. 8:19-cv-01298-JLS-KES
10    WRIGHT SCHNEIDER, SHANNON
11    PROVEN, MICHAEL BIBBO, ALAN                 [PROPOSED] STIPULATED
      MESHBERG, BRIAN HUME, AMIE                  PROTECTIVE ORDER
12    LEVASSEUR, JEAN LEVASSEUR,
                                                  [Discovery Document: Referred to
13    CHRISTOPHER LACASSE, BETH                   Magistrate Judge Karen E. Scott]
      PICKERD, DAN PICKERD, TIM
14
      HALWAS, ERIN MATHENY, LEWIS
15    DELVECCHIO, and JON SOWARDS,
      on behalf of themselves and all others
16
      similarly situated,
17
                               Plaintiffs,
18
19          v.
20
      MAZDA MOTOR OF AMERICA, INC.
21    D/B/A MAZDA NORTH AMERICAN
      OPERATIONS and MAZDA MOTOR
22
      CORPORATION,
23
                              Defendants.
24
25
26
27
28

                                    STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 2 of 18 Page ID #:3784



 1          A.     PURPOSES AND LIMITATIONS
 2
            Discovery in this action is likely to involve production of confidential,
 3
      proprietary, or private information for which special protection from public disclosure
 4
      and from use for any purpose other than prosecuting this litigation may be warranted.
 5
      Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6
      Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7
      blanket protections on all disclosures or responses to discovery and that the protection
 8
      it affords from public disclosure and use extends only to the limited information or
 9
      items that are entitled to confidential treatment under the applicable legal principles.
10
      The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11
      Protective Order does not entitle them to file confidential information under seal; Civil
12
      Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13
      will be applied when a party seeks permission from the court to file material under seal.
14
            B.     GOOD CAUSE STATEMENT
15
            This action is likely to involve the production of documents that a Producing
16
      Party and/or Designating Party claims contain trade secrets and other valuable
17
      research, development, commercial, financial, technical and/or proprietary information
18
      for which applicable law affords special protection from public disclosure and from
19
      use for any purpose other than prosecution of this action is warranted. Such confidential
20
      and proprietary materials and information will be protected pursuant to the extent
21
      applicable law permits and might consist of, among other things, confidential business
22
      or financial information, information regarding confidential business practices, or other
23
      confidential research, development, or commercial information (including information
24
      implicating privacy rights of third parties), information otherwise generally
25
      unavailable to the public, or which may be privileged or otherwise protected from
26
      disclosure under Federal Rule of Civil Procedure 26(c) and relevant court rules, case
27
      decisions, state or federal statutes, or common law.
28
                                                  1
                                      STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 3 of 18 Page ID #:3785



 1          To expedite the flow of information, to facilitate the prompt resolution of
 2    disputes over confidentiality of discovery materials, to adequately protect information
 3    the parties are entitled to keep confidential, to protect consumers’ privacy rights until
 4    such time a class is certified, to ensure that the parties are permitted reasonable
 5    necessary uses of such material in preparation for trial, to address their handling at the
 6    end of the litigation, and serve the ends of justice, a protective order for such
 7    information is justified in this matter. For the sake of clarity, the issuance of this
 8    Protective Order is not intended to enlarge the definition of “Confidential” information
 9    afforded by applicable law. Nor do the Plaintiffs agree that documents comprising the
10    categories set forth herein are necessarily entitled to “Confidential” status under
11    applicable law. Rather, the Protective Order is necessary to facilitate the exchange of
12    information and to avoid undue delays to discovery by affording “Confidential” status
13    to such documents the Producing Party or Designating Party reasonably and in good
14    faith believes are entitled to Confidential” status, unless and until a challenge is made.
15          It is the intent of the parties that information will not be designated as
16    confidential for tactical reasons and that nothing be so designated without a good faith
17    belief that it meets the definition of “Confidential” under applicable law and has been
18    maintained in a confidential, non-public manner, and there is good cause why it should
19    not be part of the public record of this case.
20          DEFINITIONS
21                 Action: the action entitled Sonneveldt, et al. v. Mazda Motor of America,
22    Inc. d/b/a Mazda North American Operations, et al.
23                 Challenging Party: a Party or Non-Party that challenges the designation
24    of information or items under this Order.
25                 “CONFIDENTIAL” Information or Items: information (regardless of
26    how it is generated, stored or maintained) or tangible things that qualify for protection
27    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
28    Statement.
                                                   2
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 4 of 18 Page ID #:3786



 1                 Conflicted Expert: any consultant, investigator, or Expert (a) who is an
 2    employee of an automobile manufacturer competitor of any Mazda entity; or (b) who
 3    was in the employ of an automobile manufacturer competitor of any Mazda entity
 4    anytime between 1 year prior to the time disclosure is made; or (c) who is serving as
 5    a consultant to an automobile manufacturer competitor of any Mazda entity on matters
 6    relating to the vehicle component(s) at issue in this litigation.1 Protected Material may
 7    not be disclosed to a Conflicted Expert without written agreement by the Designating
 8    Party or a Court order prior to the disclosure. Notwithstanding the above, for purposes
 9    of this litigation only, if Plaintiffs in this action retain a consultant, investigator, or
10    Expert retained by the plaintiffs in Roe, et al. v. Ford Motor Co., U.S.D.C., E.D.
11    Mich. case number 2:18-cv-12528-LGM-APP, Protected Material produced in this
12    action may be disclosed to such consultant, investigator, or Expert so long as the
13    disclosure is reasonably necessary for this Action and the consultant, investigator, or
14    Expert has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
15                 Counsel: Outside Counsel of Record and House Counsel (as well as their
16    support staff).
17                 Designating Party: a Party or Non-Party that designates information or
18    items that it or another Party or Non-Party produces in disclosures or in responses to
19    discovery as “CONFIDENTIAL.”
20
21    1
        Plaintiffs agreed to the “2.4 Conflicted Expert” provision with the exception of the
22    underlined portion proposed by Defendant. The underlined provision was the subject
      of a telephonic informal discovery conference with the Honorable Karen E. Scott on
23    April 10, 2020. At the discovery conference, after considering the balancing test
      outlined by the Parties in their letter briefs, the Court agreed with Defendant’s proposal
24    to include the underlined provision on the understanding that the vehicle component(s)
      encompassed in the provision must relate to the water pump and must not go beyond
25    the parts that affect the operation of failure of the water pump. The Court reasoned
      that the underlined provision was narrowly tailored to avoid disclosure to Mazda’s
26    competitors and Plaintiffs did not indicate they have been unable to retain experts or
      outside experts as a result of the provision. In any event, Plaintiffs are not precluded
27    from seeking relief based on more specific facts regarding their actual inability to
      effectively prosecute their claims as a result of the provision. The Court requested that
28    the Parties memorialize the Court’s ruling and rationale in this Stipulated Protective
      Order.
                                                     3
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 5 of 18 Page ID #:3787



 1                 Disclosure or Discovery Material: all items or information, regardless of
 2    the medium or manner in which it is generated, stored, or maintained (including,
 3    among other things, testimony, transcripts, and tangible things), that are produced or
 4    generated in disclosures or responses to discovery in this matter.
 5                 Expert: a person with specialized knowledge or experience in a matter
 6    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7    an expert witness or as a consultant in this Action.
 8                 House Counsel: attorneys who are employees of a party to this Action.
 9    House Counsel does not include Outside Counsel of Record or any other outside
10    counsel.
11                 Non-Party: any natural person, partnership, corporation, association, or
12    other legal entity not named as a Party to this action or any natural person, partnership,
13    corporation, association, or other legal entity named as a Party but not properly served
14    or over whom the Court has determined it lacks jurisdiction.
15                 Outside Counsel of Record: attorneys who are not employees of a party
16    to this Action but are retained to represent or advise a party to this Action and have
17    appeared in this Action on behalf of that party or are affiliated with a law firm which
18    has appeared on behalf of that party, and includes support staff.
19                 Party: any party to this Action, including all of its officers, directors,
20    employees, consultants, retained experts, and Outside Counsel of Record (and their
21    support staffs).
22                 Producing Party: a Party or Non-Party that produces Disclosure or
23    Discovery Material in this Action.
24                 Professional Vendors: persons or entities that provide litigation support
25    services (e.g., photocopying, videotaping, translating, preparing exhibits or
26    demonstrations, and organizing, storing, or retrieving data in any form or medium)
27    and their employees and subcontractors.
28                 Protected Material: any Disclosure or Discovery Material that is
                                                  4
                                      STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 6 of 18 Page ID #:3788



 1    designated as “CONFIDENTIAL.”
 2                 Receiving Party: a Party that receives Disclosure or Discovery Material
 3    from a Producing Party.
 4          SCOPE
 5          The protections conferred by this Stipulation and Order cover not only Protected
 6    Material (as defined above), but also (1) any information copied or extracted from
 7    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 8    Material; and (3) any testimony, conversations, or presentations by Parties or their
 9    Counsel that might reveal Protected Material.
10          Any use of Protected Material at trial shall be governed by the orders of the trial
11    judge. This Order does not govern the use of Protected Material at trial but remains in
12    effect until the time period specified in paragraph 4 below.
13          DURATION
14          This Order shall remain in force and effect until modified, superseded, or
15    terminated by consent of the parties or by order of the Court made upon reasonable
16    written notice. Unless otherwise ordered, or agreed upon by the parties, this Order
17    shall survive the termination of this action. Termination of this action shall be deemed
18    to be the later of (1) dismissal of all claims and defenses in this Action, with or without
19    prejudice; and (2) final judgment herein after the completion and exhaustion of all
20    appeals, rehearings, remands, trials, or reviews of this Action, including the time
21    limits for filing any motions or applications for extension of time pursuant to
22    applicable law.
23
24          DESIGNATING PROTECTED MATERIAL
25                 Exercise of Restraint and Care in Designating Material for Protection.
26    Each Party or Non-Party that designates information or items for protection under this
27    Order must take care to limit any such designation to specific material that qualifies
28
                                                   5
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 7 of 18 Page ID #:3789



 1    under the appropriate standards. The Designating Party must designate for protection
 2    only those parts of material, documents, items, or oral or written communications that
 3    qualify so that other portions of the material, documents, items, or communications
 4    for which protection is not warranted are not swept unjustifiably within the ambit of
 5    this Order.
 6          Mass, indiscriminate, or routinized designations are prohibited. Designations
 7    that are shown to be clearly unjustified or that have been made for an improper purpose
 8    (e.g., to unnecessarily encumber the case development process or to impose
 9    unnecessary expenses and burdens on other parties) may expose the Designating Party
10    to sanctions.
11          If it comes to a Designating Party’s attention that information or items that it
12    designated for protection do not qualify for protection, that Designating Party must
13    promptly notify all other Parties that it is withdrawing the inapplicable designation.
14                    Manner and Timing of Designations. Except as otherwise provided in this
15    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
16    or ordered, Disclosure or Discovery Material that qualifies for protection under this
17    Order must be clearly so designated before the material is disclosed or produced.
18          Designation in conformity with this Order requires:
19          (a)       for information in documentary form (e.g., paper or electronic
20    documents, but excluding transcripts of depositions or other pretrial or trial
21    proceedings), that the Producing Party affix at a minimum, the legend
22    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
23    contains protected material. If only a portion or portions of the material on a page
24    qualifies for protection, the Producing Party also must clearly identify the protected
25    portion(s) (e.g., by making appropriate markings in the margins).
26          A Party or Non-Party that makes original documents available for inspection
27    need not designate them for protection until after the inspecting Party has indicated
28    which documents it would like copied and produced. During the inspection and before
                                                   6
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 8 of 18 Page ID #:3790



 1    the designation, all of the material made available for inspection shall be deemed
 2    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 3    copied and produced, the Producing Party must determine which documents, or
 4    portions thereof, qualify for protection under this Order. Then, before producing the
 5    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 6    to each page that contains Protected Material. If only a portion or portions of the
 7    material on a page qualifies for protection, the Producing Party also must clearly
 8    identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 9          (b)      for testimony given in depositions that the Designating Party identify,
10    within 30 days after the transcript is delivered, as Protected Material. All deposition
11    testimony taken in this case shall be treated as Protected Material until the expiration
12    of the thirtieth day after the transcript is delivered to any party or the witness. Within
13    this time period, a Designating Party may serve a Notice of Designation to all parties
14    of record as to specific portions of the testimony that are designated Protected
15    Material, and thereafter only those portions identified in the Notice of Designation
16    shall be protected by the terms of this Order.
17          (c)      for information produced in some form other than documentary and for
18    any other tangible items, that the Producing Party affix in a prominent place on the
19    exterior of the container or containers in which the information is stored the legend
20    “CONFIDENTIAL.”          If only a portion or portions of the information warrants
21    protection, the Producing Party, to the extent practicable, shall identify the protected
22    portions(s).
23                   Inadvertent Failures to Designate. If timely corrected, an inadvertent
24    failure to designate qualified information or items does not, standing alone, waive the
25    Designating Party’s right to secure protection under this Order for such material. Upon
26    timely correction of a designation, the Receiving Party must make reasonable efforts
27    to assure that the material is treated in accordance with the provisions of this Order.
28
                                                  7
                                      STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 9 of 18 Page ID #:3791



 1          CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
            6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 3
      designation of confidentiality at any time that is consistent with the Court’s Scheduling
 4
      Order.
 5
            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6
      resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
 7
      telephonic discovery hearings on the Court's website.
 8
            6.3    The objection to the designation need not be any more specific than the
 9
      designation itself; that is, if the Designating Party designates a Document or other
10
      material as “CONFIDENTIAL” information without explaining the factual or legal
11
      basis for that designation, the Receiving Party’s objection need not provide the factual
12
      or legal basis for the objection. Conversely, if the Designating Party provides a specific
13
      legal and/or factual basis for the designation of a particular Document or set of
14
      Documents as “CONFIDENTIAL” Information, the Receiving Party shall provide a
15
      specific legal and/or factual basis for the objection(s) as well. Prior to filing any
16
      challenge with the Court, the parties shall exchange sufficient information about the
17
      reason(s) for their designation(s) and challenge(s) to engage in meaningful “meet and
18
      confer” process, and nothing in this order excuses that obligation.                Mass,
19
      indiscriminate, or routinized challenges under this Section are prohibited.
20
            6.4    The burden of persuasion in any such challenge proceeding shall be on
21
      the Designating Party. Frivolous challenges, and those made for an improper purpose
22
      (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
23
      expose the Challenging Party to sanctions. Unless the Designating Party has waived or
24
      withdrawn the confidentiality designation, all parties shall continue to afford the
25
      material in question the level of protection to which it is entitled under the Producing
26
      Party’s designation until the Court rules on the challenge.
27
28
                                                  8
                                      STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 10 of 18 Page ID #:3792



  1         6.5    The absence of an objection or other challenge to the designation of a
  2   Document or any portion thereof as “CONFIDENTIAL” information shall not be
  3   deemed or construed as an agreement by the Receiving Party that the material is
  4   entitled to protection under the terms of this Protective Order and/or applicable law.
  5         ACCESS TO AND USE OF PROTECTED MATERIAL
  6         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  7   disclosed or produced by another Party or by a Non-Party in connection with this
  8   Action only for prosecuting, defending, or attempting to settle this Action. Protected
  9   Material may be disclosed only to the categories of persons and under the conditions
10    described in this Order. When the Action has been terminated, a Receiving Party must
11    comply with the provisions of section 13 below (FINAL DISPOSITION).
12          Protected Material must be stored and maintained by a Receiving Party at a
13    location and in a secure manner that ensures that access is limited to the persons
14    authorized under this Order.
15          7.2    Use By Producing Party of its Own Protected Material. Nothing contained
16    in this Protective Order shall affect the parties’ right to disclose to anyone its own
17    Protected Material. However, in the event a Designating Party treats its own Protected
18    Material in a manner that is inconsistent with its status as such (e.g., disclosing
19    Protected Material to the public), the content of the Document(s) in question shall lose
20    its status as Protected Material in accordance with the procedures set forth in Section
21    6 of this Order.
22          7.3    Disclosure of “CONFIDENTIAL” Information or Items. Unless
23    otherwise ordered by the court or permitted in writing by the Designating Party, a
24    Receiving Party may disclose any information or item designated “CONFIDENTIAL”
25    only to:
26          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
27    as (1) employees of said Outside Counsel of Record to whom it is reasonably necessary
28    to disclose the information for this Action, (2) Non-employee contract lawyers,
                                                 9
                                     STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 11 of 18 Page ID #:3793



  1   paralegals, case clerks, clerical workers, and other persons hired from temporary
  2   staffing agencies retained by the Receiving Party’s Counsel of Record in this Action
  3   to provide litigation services such as document review, motion preparation, trial
  4   preparation, exhibit preparation, deposition preparation, and clerical or secretarial
  5   duties, to whom it is reasonably necessary to disclose “CONFIDENTIAL” information
  6   in this Action and who have signed the “Acknowledgment and Agreement to Be
  7   Bound” (Exhibit A);
  8         (b)      the officers, directors, and employees (including House Counsel) of the
  9   Receiving Party to whom disclosure is reasonably necessary for this Action;
10          (c)      Experts (as defined in this Order) of the Receiving Party, other than a
11    Conflicted Expert (see Section 2.4), to whom disclosure is reasonably necessary for
12    this Action and who have signed the “Acknowledgment and Agreement to Be Bound”
13    (Exhibit A);
14          (d)      the court and its personnel;
15          (e)      court reporters and their staff;
16          (f)      professional jury or trial consultants, mock jurors, and Professional
17    Vendors to whom disclosure is reasonably necessary for this Action and who have
18    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19          (g)      the author or recipient of a document containing the information or a
20    custodian or other person who otherwise possessed or knew the information;
21          (h)      during their depositions, witnesses, and attorneys for witnesses, in the
22    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
23    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
24    not be permitted to keep any confidential information unless they sign the
25    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
26    by the Designating Party or ordered by the court. Pages of transcribed deposition
27    testimony or exhibits to depositions that reveal Protected Material may be separately
28
                                                    10
                                        STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 12 of 18 Page ID #:3794



  1   bound by the court reporter and may not be disclosed to anyone except as permitted
  2   under this Stipulated Protective Order; and
  3            (i)   any mediator or settlement officer, and their supporting personnel,
  4   mutually agreed upon by any of the parties engaged in settlement discussions
  5            PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
               IN OTHER LITIGATION
  6
  7            If a Party is served with a subpoena or a court order issued in other litigation that

  8   compels disclosure of any information or items designated in this Action as

  9   “CONFIDENTIAL,” that Party must:

10             (a)   promptly notify in writing the Designating Party. Such notification shall

11    include a copy of the subpoena or court order;

12             (b)   promptly notify in writing the party who caused the subpoena or order to

13    issue in the other litigation that some or all of the material covered by the subpoena or

14    order is subject to this Order. Such notification shall include a copy of this Stipulated

15    Protective Order; and

16             (c)   cooperate with respect to all reasonable procedures sought to be pursued

17    by the Designating Party whose Protected Material may be affected. If the Designating

18    Party timely seeks a protective order, the Party served with the subpoena or court order

19    shall not produce any information designated in this action as “CONFIDENTIAL”

20    before a determination by the court from which the subpoena or order issued, unless

21    the Party has obtained the Designating Party’s permission. The Designating Party shall

22    bear the burden and expense of seeking protection in that court of its confidential

23    material and nothing in these provisions should be construed as authorizing or

24    encouraging a Receiving Party in this Action to disobey a lawful directive from another

25    court.

26
27             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
               PRODUCED IN THIS LITIGATION
28
                                                     11
                                         STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 13 of 18 Page ID #:3795



  1         (a)    The terms of this Order are applicable to information produced by a Non-
  2   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
  3   by Non-Parties in connection with this litigation is protected by the remedies and relief
  4   provided by this Order. Nothing in these provisions should be construed as prohibiting
  5   a Non- Party from seeking additional protections.
  6         (b)    In the event that a Party is required, by a valid discovery request, to
  7   produce a Non-Party’s confidential information in its possession, and the Party is
  8   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
  9   information, then the Party shall:
10                 (1)    promptly notify in writing the Requesting Party and the Non- Party
11          that some or all of the information requested is subject to a confidentiality
12          agreement with a Non-Party;
13                 (2)    promptly provide the Non-Party with a copy of the Stipulated
14          Protective Order in this Action, the relevant discovery request(s), and a
15          reasonably specific description of the information requested; and
16                 (3)    make the information requested available for inspection by the
17          Non-Party, if requested.
18          (c)    If the Non-Party fails to seek a protective order from this court within 30
19    days of receiving the notice and accompanying information, the Receiving Party may
20    produce the Non-Party’s confidential information responsive to the discovery request.
21    If the Non-Party timely seeks a protective order from this court, the Receiving Party
22    shall not produce any information in its possession or control that is subject to the
23    confidentiality agreement with the Non-Party before a determination by the court.
24    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
25    of seeking protection in this court of its Protected Material.
26
27
28
                                                   12
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 14 of 18 Page ID #:3796



  1         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  3
      Protected Material to any person or in any circumstance not authorized under this
  4
      Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  5
      the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  6
      all unauthorized copies of the Protected Material, (c) inform the person or persons to
  7
      whom unauthorized disclosures were made of all the terms of this Order, and (d)
  8
      request such person or persons to execute the “Acknowledgment and Agreement to Be
  9
      Bound” that is attached hereto as Exhibit A.
10
            INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11          PROTECTED MATERIAL
12          When a Producing Party gives notice to Receiving Parties that certain
13    inadvertently produced material is subject to a claim of privilege or other protection,
14    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16    may be established in an e-discovery order that provides for production without prior
17    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18    parties reach an agreement on the effect of disclosure of a communication or
19    information covered by the attorney-client privilege or work product protection, the
20    parties may incorporate their agreement in the stipulated protective order submitted to
21    the court.
22          MISCELLANEOUS
23
            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24
      person to seek its modification by the Court in the future.
25
            12.2 Right to Assert Other Objections. By stipulating to the entry of this
26
      Protective Order no Party waives any right it otherwise would have to object to
27
      disclosing or producing any information or item on any ground not addressed in this
28
                                                   13
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 15 of 18 Page ID #:3797



  1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  2   ground to use in evidence of any of the material covered by this Protective Order.
  3         12.3 Filing Protected Material. A Party that seeks to file under seal any
  4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  5   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  6   Protected Material at issue. If a Party’s request to file Protected Material under seal is
  7   denied by the court, then the Receiving Party may file the information in the public
  8   record unless otherwise instructed by the court.
  9         FINAL DISPOSITION
10          After the final disposition of this Action, as defined in paragraph 4, within 60
11    days of a written request by the Designating Party, each Receiving Party must return
12    all Protected Material to the Producing Party or destroy such material. As used in this
13    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14    summaries, and any other format reproducing or capturing any of the Protected
15    Material. Whether the Protected Material is returned or destroyed, the Receiving Party
16    must submit a written certification to the Producing Party (and, if not the same person
17    or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
18    category, where appropriate) all the Protected Material that was returned or destroyed
19    and (2) affirms that the Receiving Party has not retained any copies, abstracts,
20    compilations, summaries or any other format reproducing or capturing any of the
21    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
22    archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
23    legal memoranda, correspondence, deposition and trial exhibits, expert reports,
24    attorney work product, and consultant and expert work product, even if such materials
25    contain Protected Material. Any such archival copies that contain or constitute
26    Protected Material remain subject to this Protective Order as set forth in Section 4
27    (DURATION).
28
                                                  14
                                      STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 16 of 18 Page ID #:3798



  1         14.    Any violation of this Order may be punished by any and all appropriate
  2   measures including, without limitation, contempt proceedings and/or monetary
  3   sanctions.
  4
  5         IT IS SO STIPULATED.
  6
  7   DATED: May 4, 2020                          Respectfully submitted,
  8    KESSLER TOPAZ                              SHOOK, HARDY & BACON L.L.P.
        MELTZER & CHECK, LLP
  9
       s/ Tyler Graden                            s/ Michael L. Mallow
10     Joseph H. Meltzer                          Michael L. Mallow (SBN 188745)
       Melissa L. Troutner                        Darlene M. Cho (SBN 251167)
11     Tyler S. Graden                            2049 Century Park East, Suite 3000
       Natalie Lesser                             Los Angeles, CA 90067
12     Abigail J. Gertner                         Telephone: (424) 285-8330
       280 King of Prussia Road                   Facsimile: (424) 204-9093
13     Radnor, PA 19087                           mmallow@shb.com
       Tel.: (610) 667-7706                       dcho@shb.com
14     Fax: (610) 667-7056
       jmeltzer@ktmc.com                          Counsel for Defendants
15     mtroutner@ktmc.com
       tgraden@ktmc.com
16     nlesser@ktmc.com
       agertner@ktmc.com
17
       Paul R. Kiesel
18     Jeffrey A Koncius
       Cherisse H. Cleofe
19     KIESEL LAW LLP
       8648 Wilshire Boulevard
20     Beverly Hills, CA 90211-2910
       Tel: (310) 854-4444
21     Fax: (310) 854-0812
       kiesel@kiesel.law
22     koncius@kiesel.law
       cleofe@kiesel.law
23
       Jason H. Alperstein
24     Christopher C. Gold
       ROBBINS GELLER
25       RUDMAN & DOWD LLP
       120 East Palmetto Park Road, Suite 500
26     Boca Raton, FL 33432
       Tel.: (561) 750-3000
27     Fax: (561) 750-3364
       jalperstein@rgrdlaw.com
28     cgold@rgrdlaw.com
                                                15
                                    STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 17 of 18 Page ID #:3799



  1
       E. Powell Miller
  2    Sharon S. Almonrode
       THE MILLER LAW FIRM, P.C.
  3    Miller Building
       950 West University Drive, Suite 300
  4    Rochester, MI 48307
       Tel.: (248) 841-2200
  5    Fax: (248) 652-2852
       epm@miller.law
  6    ssa@miller.law
  7    John C. Goodson
       Matt Keil
  8    KEIL & GOODSON P.A.
       406 Walnut Street
  9    Texarkana, Arkansas 71854
       Tel: (870) 772-4113
10     Fax: (870) 773-2967
       jgoodson@kglawfirm.com
11     mkeil@kglawfirm.com
12     Robert H. Edwards
       THE EDWARDS FIRM, P.L.L.C.
13     711 West Third Street
       Little Rock, AR 72201
14     Tel.: (501) 372-1329
15     Additional Counsel for Plaintiffs and
       the Proposed Classes
16
17
                              L.R. 5-4.3.4(a)(2)(i) Certification:
18
            Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
19
      concurrence in the filing of the document has been obtained from each of the other
20
      Signatories.
21
22                                             /s/
23
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24
      DATED: May 5, 2020
25
                                            Honorable Karen E. Scott
26                                          United States Magistrate Judge
27
28
                                                     16
                                    STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01298-JLS-KES Document 79 Filed 05/05/20 Page 18 of 18 Page ID #:3800



  1                                           EXHIBIT A
  2                     ACKNOWLEDGMENT AND AGREEMENT TO BE
  3                                  BOUND

  4
         I,                                             [print       or   type   full   name], of
  5                                                            [print or type full address],
  6   declare under penalty of perjury that I have read in its entirety and understand the
  7   Stipulated Protective Order that was issued by the United States District Court for the
  8   Central District of California on [_________] in the case of Sonneveldt, et al. v.
  9   Mazda Motor of America, Inc., et al. Case No. 8:19-cv-01298-JLS-KES. I agree to
10    comply with and to be bound by all the terms of this Stipulated Protective Order and I
11    understand and acknowledge that failure to so comply could expose me to sanctions
12    and punishment in the nature of contempt. I solemnly promise that I will not disclose
13    in any manner any information or item that is subject to this Stipulated Protective Order
14    to any person or entity except in strict compliance with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16    for the Central District of California for the purpose of enforcing the terms of this
17    Stipulated Protective Order, even if such enforcement proceedings occur after
18    termination          of        this        action.             I      hereby         appoint
19    __________________________________________________, as my California agent
20    for service of process in connection with this action or any proceedings related to
21    enforcement of this Stipulated Protective Order.
22
         Date:
23
         City and State where sworn and signed:                                                _
24
25
         Printed name:
26
27
       Signature:
28
                                                   17
                                       STIPULATED PROTECTIVE ORDER
